Exhibit 10.1

RESTRICTED STOCK AGREEMENT

(Performance-Based Award)

PURSUANT TO THE TERMS OF THE

IMPERIAL SUGAR COMPANY LONG-TERM

INCENTIVE PLAN

(As Amended and Restated Effective January 10, 2003 and

as otherwise amended from time to time)

GRANT DATE:

1. Grant of Restricted Stock. On                          (the “Grant Date”),
Imperial Sugar Company, a Texas Corporation (“Company”), hereby grants to
                     (“Grantee”) all rights, title and interest in the record
and beneficial ownership of                  shares of the common stock, no par
value per share, of the Company (the “Restricted Shares”). The Restricted Shares
are granted pursuant to the Imperial Sugar Company Long-Term Incentive Plan, as
amended and restated effective January 10, 2003 and as otherwise amended from
time to time (the “Plan”), and are subject to this Agreement and the Plan. By
execution of this Agreement, Grantee agrees to be bound by the terms and
provisions of this Agreement and the Plan.

All capitalized terms have the meanings set forth in the Plan unless otherwise
specifically defined herein. All section references herein pertain to sections
of this Agreement unless otherwise specifically provided.

2. Custody of Restricted Shares. The Restricted Shares shall be issued and
registered in the name of Grantee and held, together with a stock power endorsed
in blank, by the Chairman of the Executive Compensation Committee (the
“Committee”) of the Board of Directors (the “Board”) of the Company or his
designee. The grant of Restricted Shares shall constitute an immediate transfer
of the record and beneficial ownership of such shares to the Grantee; however,
the Restricted Shares shall not be transferable by the Grantee until such time
as the restrictions on their transfer imposed by the terms hereof have expired
and such shares are delivered to or on behalf of the Grantee pursuant to
Section 7. No interest, right or benefit in any Restricted Shares shall in any
manner be liable for or subject to any debts, obligations, contracts,
liabilities or torts of the Grantee until such time as the shares have been
delivered pursuant to Section 7. Until such time as the Restricted Shares have
been delivered pursuant to Section 7, the shares may not be transferred,
pledged, hypothecated or otherwise disposed of, except by will or the laws of
descent and distribution, by the Grantee.

3. Risk of Forfeiture; Stock Power. Grantee shall forfeit the right to receive
the Restricted Shares in accordance with Sections 4 and 5(d) and, in the event
of any such forfeiture, and without any action on the part of Grantee, such
forfeited shares shall be transferred to the Company or to any person designated
by the Company. Grantee hereby appoints the Chairman of the Committee and any
designee of said Chairman, and each of them, as Grantee’s attorney-in-fact to
transfer such shares in the event of any such forfeiture. Grantee cannot revoke
this appointment prior to the delivery of such shares to or on his behalf
pursuant to Section 7.

 

        Grantee’s    Initials



--------------------------------------------------------------------------------

4. Vesting Period. Subject to possible accelerated vesting pursuant to Sections
5(a), (b) or (c), the Restricted Shares shall vest as follows:

[([a]) If on the [EBITDA] Determination Date, the Company determines that it has
achieved its [fiscal] 20[    ] EBITDA] target of $            , then [        ]%
of the Restricted Shares will begin vesting as follows: [            ] of such
shares will vest on the [EBITDA] Determination Date, [            ] of such
shares will vest on [            ] and [            ] of such shares will vest
on [            ]. If such target is not met, [            ]% of the Restricted
Shares will be forfeited to the Company on the [EBITDA] Determination Date.]

[([    ]) If on the [Revenue] Determination Date, the Company determines that it
has achieved its [fiscal] 20[    ] [Revenue] target of $            , then
[        ]% of the Restricted Shares will begin vesting as follows:
[            ] of such shares will vest on the [Revenue] Determination Date,
[            ] of such shares will vest on [            ] and [            ] of
such shares will vest on [            ]. If such target is not met,
[            ]% of the Restricted Shares will be forfeited to the Company on the
[Revenue] Determination Date.]

[([    ]) If on the [Gross Margin] Determination Date, the Company determines
that it has achieved its [fiscal] 20[    ] [Gross Margin] target of
$            , then [        ]% of the Restricted Shares will begin vesting as
follows: [            ] of such shares will vest on the [Gross Margin]
Determination Date, [            ] of such shares will vest on [            ]
and [            ] of such shares will vest on [            ]. If such target is
not met, [            ]% of the Restricted Shares will be forfeited to the
Company on the [Gross Margin] Determination Date.]

[([    ]) If on the Production Level Determination Date, the Company determines
that it has achieved minimum sugar production for [fiscal] 20[    ] of
[            ] hundred weight (cwt) [at its [            ] refinery], then up to
[            ]% of the Restricted Shares will begin vesting as follows:

(i) If sugar production [at the [            ] refinery] for [fiscal] 20[    ]
is exactly [            ] cwt, then [            ]% of the Restricted Shares
will vest, with [            ] of such shares vesting on the Production Level
Determination Date , [            ] of such shares vesting on [            ] and
[            ] of such shares vesting on [            ], and [            ] % of
the Restricted Shares will be forfeited to the Company on the Production Level
Determination Date.

(ii) If sugar production [at the [            ] refinery] for [fiscal] 20[    ]
is between [            ] cwt and [            ] cwt, the portion of the
Restricted Shares to vest will be determined by straight-line interpolation
between [            ]% and [            ]%, on the one hand, and [            ]
cwt and [            ] cwt on the other hand, with [            ] of such shares
vesting on the Production Level Determination Date, [            ] of such
shares vesting on [            ] and [            ] of such shares vesting on
[            ]. The portion of the Restricted Shares forfeited to the Company on
the Production Level Determination Date will be [        ] % minus the
percentage of Restricted Shares that are due to vest pursuant to this clause
(ii).

(iii) If sugar production [at the [            ] refinery] for [fiscal] 20[    ]
equals or exceeds [            ] cwt, then [    ]% of the Restricted Shares will
vest as follows: [            ] of such shares will vest on [            ],
[            ] of such shares will vest on [            ] and [            ] of
such shares will vest on [            ].

If sugar production [at the [            ] refinery] for [fiscal] 20[    ] is
less than [            ] cwt, then [        ]% of the Restricted Shares will be
forfeited to the Company on the Production Level Determination Date.]

[([    ]) If on the Project Completion Determination Date, the Company
determines that (i) it has achieved satisfactory completion of [            ]
projects at the Company’s [            ] facility(ies) as identified

 

        Grantee’s    Initials



--------------------------------------------------------------------------------

in its [            ], then [            ]% of the Restricted Shares will begin
vesting as follows: one-third of such shares will vest on the Project Completion
Determination Date, [            ] of such shares will vest on [            ]
and [            ] of such shares will vest on [            ]. If such goal is
not met, [            ]% of the Restricted Shares will be forfeited to the
Company on the Project Completion Determination Date.]

([    ]) For purposes of this Agreement:

(i) “[EBITDA] [Revenue] [Gross Margin] Determination Date” means the date the
Company reasonably determines its [Revenue] [Gross Margin] [EBITDA] for [fiscal]
20[    ], which is expected to be on or before [            ].

(ii) “Production Level Determination Date” means the date the Company reasonably
determines the actual sugar production level [at its [            ] refinery]
for [fiscal] 20[    ], which is expected to be on or before [            ].

(iii) “Project Completion Determination Date” means the date the Company
reasonably determines whether the Company has achieved satisfactory completion
of [            ] project(s) at the Company’s [            ] facility(ies) as
identified in its [            ], which is expected to be on or before
[            ].

5. Termination of Employment or Change in Control. In the event of termination
of employment of the Grantee, or the occurrence of a Change in Control (as
defined in the Plan), Grantee’s rights under this Agreement shall be affected as
follows:

(a) Death or Disability. If Grantee’s employment with the Company is terminated
due to Grantee’s death or disability (as defined in the Plan), then all of the
Restricted Shares that have commenced, or subsequently commence, vesting under
Section 4 shall automatically become vested on such termination date or, if
later, the applicable [            ] Determination Date(s).

(b) Retirement. If Grantee’s employment with the Company is terminated due to
Grantee’s retirement at or after attaining age 65, then all of the Restricted
Shares that have commenced, or subsequently commence, vesting under Section 4
shall automatically become vested on such termination date or, if later, the
applicable [            ] Determination Date(s).

(c) Change in Control. If a Change in Control (as defined in the Plan) should
occur before the Grantee’s employment with the Company has been terminated for
any reason, then all of the Restricted Shares that previously have not been
forfeited shall automatically become vested as of the occurrence date of the
Change in Control. Effective as of such Change in Control date, such Restricted
Shares shall be fully vested and non-forfeitable regardless of whether Grantee’s
employment is thereafter terminated.

(d) Termination of Employment. If there is a termination of Grantee’s employment
with the Company for any reason other than due to one of the reasons specified
above in parts (a), (b) or (c) of this Section 5, as determined by the Committee
in good faith, then Grantee shall forfeit the right to receive any Restricted
Shares that have not effectively vested pursuant to Section 4 before such
termination date.

6. Forfeitures. Any Restricted Shares forfeited by the Grantee pursuant to
Section 4 or 5(d) shall be reacquired by the Company pursuant to Section 3
without charge or payment.

7. Transfer and Delivery of Restricted Shares to Grantee. The Committee shall
cause to be issued and delivered to Grantee a certificate or certificates for
all vested Restricted Shares, free of

 

        Grantee’s    Initials



--------------------------------------------------------------------------------

restrictions hereunder, to or on behalf of Grantee within ten (10) days from the
date that Grantee becomes vested in such Restricted Shares pursuant to Section 4
or 5 hereof, as applicable; provided however, in the event of a Change in
Control pursuant to Section 5(c), such non-restricted and fully vested shares
shall be delivered to Grantee within five (5) days from the Change in Control
date.

8. Voting and Dividend Rights. The Grantee is entitled to exercise voting rights
applicable to the Restricted Shares unless and until forfeited pursuant to
Section 6. Dividends declared on the Restricted Shares shall be accrued for the
Grantee’s account and will be paid as soon as practicable following the vesting
date unless such shares are forfeited pursuant to Section 6.

9. Amendment and Termination. This Agreement may be amended or terminated at any
time and any amendment or termination must be set forth in a written instrument
that is approved by the Committee and executed by both the Grantee and by an
appropriate officer on behalf of the Company.

10. No Guarantee of Employment. The Plan and this Restricted Stock Agreement
shall not confer upon the Grantee any right with respect to continuance of
employment or other service with the Company, nor shall it interfere in any way
with any right that the Company would otherwise have to terminate such
employment or service at any time.

11. Withholding of Taxes. The Company shall have the right to (a) make
deductions from the number of vested Restricted Shares otherwise deliverable to
or on behalf of Grantee upon satisfaction of the conditions precedent of this
Agreement in such amount as is sufficient to satisfy withholding of any federal,
state or local taxes required by applicable law, and (b) take such other action
as it deems to be necessary or appropriate to satisfy any tax withholding
obligations.

12. No Guarantee of Tax Consequences. The Company and the Committee do not make
any commitment or guarantee that any tax treatment will apply or be available to
the Grantee or any other person.

13. Severability. In the event that any provision of this Agreement shall be
held illegal, invalid, or unenforceable for any reason, such provision shall be
fully severable and shall not affect the remaining provisions of this Agreement.
In such event, this Agreement shall be construed and enforced as if the illegal,
invalid, or unenforceable provision had not been included herein.

14. Successors. This Agreement shall bind and inure to the benefit of the
Company and its successors, and to Grantee and, upon his death, to his estate
and beneficiaries thereof (whether by will or the laws of descent and
distribution).

15. Governing Law. The Plan and this Agreement shall be construed in accordance
with the laws of the State of Texas without regard to its conflicts of law
provisions.

16. Effective Date of Grant. This Agreement is effective on the Grant Date.

 

ATTEST:     IMPERIAL SUGAR COMPANY By:         By:     Name:         Name:    
Title:         Title:     Date:         Date:    

[Signatures continue on next page]

 

        Grantee’s    Initials



--------------------------------------------------------------------------------

Accepted and Agreed:

 

Grantee:

Signature:    

Name:    

Date:    

SPOUSAL CONSENT

I, the undersigned spouse, am married (or am deemed under applicable law to be
married) to the “Grantee”. I hereby consent to the terms and provisions of this
Restricted Stock Agreement.

 

   Spouse’s Signature    Printed Name    Date:

 

        Grantee’s    Initials